Title: From Thomas Jefferson to William O. Callis, 19 July 1804
From: Jefferson, Thomas
To: Callis, William O.


               
                  
                     Dear Sir
                  
                  Washington July 19. 04.
               
               On reciept of your letter asking employment in the navy for your son, I inclosed it to the Secretary of the Navy who is at present at Baltimore. his answer is that your son can take his station with the midshipmen, and that his first emploiment will be in one of the gunboats. you omitted to mention his name, or the warrant would now have been sent. as I set out for Monticello in 4. days it will be shorter for you to address the information of the name directly to ‘Robert Smith Secretary of the navy at Baltimore’ who will forward the Warrant and instructions to whatever place you shall direct. Accept my friendly salutations & assurances of great esteem & respect.
               
                  
                     Th: Jefferson
                  
               
            